Citation Nr: 0118426	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, R.A. and H.V.






ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
December 1968.  He served in Korea from January 1967 to 
January 1968, and in Vietnam from September 1968 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which reopened and denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran testified before the undersigned member of the Board 
at a hearing held at the RO in March 2001.

The Board notes that a VA Administrative Decision of October 
1976 determined that the character of the veteran's discharge 
from service was under dishonorable conditions, and therefore 
constituted a bar to the receipt of benefits from VA.  In 
August 1977, pursuant to the veteran's application under the 
"DOD Discharge Review Program (Special)", the veteran's 
discharge was upgraded by his service department to Under 
Honorable Conditions (General), effective July 1977.  An 
August 1979 VA Administrative Decision thereafter determined 
that the character of the veteran's discharge was under other 
than dishonorable conditions for VA purposes.
 


FINDINGS OF FACT

1.  A Board decision of July 1983 denied entitlement to 
service connection for PTSD.

2.  The evidence added to the record since the July 1983 
Board decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Notably, however, the VCAA specifically provides that nothing 
in the relevant section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  See 38 U.S.C. 
§ 5103A(f).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) (1999) 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999). 

Service connection for PTSD was denied in a Board decision 
dated in July 1983.  Generally, a claim which has been denied 
in an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7104(b) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the July 1983 Board 
decision included service medical records which are negative 
for any finding or diagnosis of PTSD.  They show that the 
veteran presented in May 1967 with a two week history of 
excessive nervousness and difficulty sleeping; he also 
reported feeling that he was being harassed in his unit and 
he admitted to some financial problems.  Several days later 
he was admitted to the dispensary after taking an excessive 
amount of medication, at which point he reported experiencing 
feelings of depression for some time.  On psychiatric 
evaluation, the examiner noted that the veteran had a history 
of significant problems with authority figures, as well as a 
history of borderline adjustment to military life; he 
diagnosed the veteran with passive aggressive personality.  

Thereafter, in June 1968, the veteran presented with 
complaints of nervousness and an inability to sleep; he was 
diagnosed with anxiety reaction.  On October 8, 1968, while 
serving in Vietnam, the veteran was brought to the dispensary 
after admitting to taking intravenous narcotics; he indicated 
at that time that his drug use had started well before he 
served in Vietnam.  The veteran was diagnosed with narcotic 
addiction and early withdrawal from narcotics and was 
hospitalized.  In connection with his pending discharge, the 
veteran was afforded a psychiatric evaluation later in 
October 1968, at which time mental status examination was 
normal; he was diagnosed with immature personality.
 
Service personnel records on file at the time of the July 
1983 Board decision show that the veteran's Military 
Occupational Specialty (MOS) in service was as an airplane 
repairman, and that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal.  The service records indicate that, prior to 
September 1968, the veteran was Absent Without Leave (AWOL) 
on several occasions.  In September 1968, he was assigned to 
a unit in Vietnam, but was AWOL from October 2, 1968, to 
October 7, 1968.  On October 8, 1968, he returned to his unit 
and reported that he was taking opium injections twice each 
day; he indicated that he had been using opium since March 
1967.  Thereafter, the veteran was placed under surveillance 
and not allowed to work in his MOS.

The evidence previously of record also included VA and 
private treatment and examination reports for September 1970 
to November 1981, which document treatment for alcohol 
dependence and polydrug use, as well as psychiatric symptoms 
including anger, anxiety and depression.  His diagnoses 
included drug dependence and passive-aggressive personality.  
None of the records show any finding or diagnosis of PTSD.

The evidence of record at the time of the July 1983 Board 
decision lastly included several statements by the veteran as 
well as the transcript of his August 1982 hearing before a 
rating board, in which the veteran essentially alleged that 
he had PTSD from service due to stressors such as witnessing 
several people die from suicide, drug overdoses or other 
reasons, as well as from experiencing harassment in his unit, 
and nightly mortar attacks.

Pertinent evidence added to the record since the July 1983 
Board decision includes the report of a March 1999 private 
psychological examination of the veteran by J.T., a 
psychologist, at which time the veteran described stressful 
events experienced in service as a mortar attack on his base 
the first night he was in Vietnam, and an incident in which 
he witnessed two American soldiers kill two enemy soldiers in 
a bar.  The veteran reported that he began drinking alcohol 
and using drugs in Vietnam to calm his fears.  The veteran 
was diagnosed with, inter alia, PTSD.  

The evidence previously of record notably did not include any 
medical evidence establishing a diagnosis of PTSD.  As 
described above, the March 1999 private examination report 
indicates that the veteran has PTSD, and further suggests 
that the diagnosis of PTSD is based on his service 
experiences.  This evidence is clearly new and material, and 
the veteran's claim is therefore reopened.  38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 
155 F.3d 1356 (1998). 


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.


REMAND

Since new and material evidence has been submitted to reopen 
the claim for service connection for PTSD, the merits of the 
veteran's claim must be evaluated in light of all the 
evidence, both new and old.  See Manio v. Derwinski, 1 Vet. 
App. 140, 141 (1991).  Before proceeding to the merits of the 
veteran's claim, however, the Board must ensure that VA's 
duty to assist has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  After careful review of the record, the 
Board is of the opinion that further development is warranted 
prior to adjudication of the veteran's reopened claim.
 
The record reflects that the veteran has provided testimony 
and statements describing the events in service he contends 
caused his PTSD, including, inter alia, frequent mortar 
attacks, encountering wounded and amputee soldiers while 
hospitalized, witnessing helicopter firefights just outside 
the perimeter of his base, and an incident in which two 
American soldiers killed two enemy soldiers in a bar.  The 
Board notes that the veteran has also referred to events 
occurring during his service in Korea that he believes 
contributed to the development of his PTSD.  Although the 
record reflects that the veteran has provided the dates and 
locations of some of the referenced incidents, there is no 
indication that the RO has undertaken efforts to verify his 
claimed stressors.

The Board also notes that in a September 1970 statement, 
Morris I. Goldin, M.D., indicates that the veteran received 
inpatient treatment at the Glen Eden Hospital in 1970 for the 
treatment of drug dependency.  Records from the referenced 
facility are not on file.  In light of the veteran's 
contentions concerning the relationship between his substance 
dependence and PTSD, the Board is of the opinion that records 
from the referenced facility should be obtained.  

The Board lastly notes that the veteran, at his November 1999 
hearing before a hearing officer at the RO, indicated that he 
had received treatment at the Vet Center located in Detroit, 
Michigan.  Records from that facility have not been obtained 
by the RO.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, including the Glen Eden 
Hospital, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, to specifically include 
from the Glen Eden Hospital and the 
Detroit, Michigan Vet Center, which 
have not already been obtained.  

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records. 

3.  The RO should request the 
veteran to provide additional 
information concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged stressors.  
This summary must be prepared 
whether or not the veteran provides 
an additional statement, as 
requested above.  This summary and a 
copy of the veteran's stressor 
statements, DD 214 and other service 
personnel records should be sent to 
the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150.  The 
USASCRUR should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR 
should also be requested to furnish 
the unit history for each unit the 
veteran was assigned to while in 
service for each period during which 
a stressor is alleged to have 
occurred.  

4.  After completing the above 
actions, the RO should arrange for a 
VA psychiatric examination of the 
veteran to determine the nature and 
extent of any current psychiatric 
disorders.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis 
of PTSD under DSM IV criteria should 
be made or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  

The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of 
this REMAND, must be made available 
to the psychiatrist for proper 
review of the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  The examination 
report must be typed.

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.  

6.  The RO should then readjudicate 
the issue of entitlement to service 
connection for PTSD based on a de 
novo review of the record.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 



